Citation Nr: 0607340	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  99-12 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arthur Kaufman, representative


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1967 to August 
1970, including service in the Republic of Vietnam from May 
1968 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating determination of 
the Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO).  

In May 2005, the Board remanded this matter for further 
development, to include a VA examination.


FINDING OF FACT

The veteran's current PTSD is of service origin.


CONCLUSION OF LAW

PTSD was incurred in service.  38 C.F.R. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

PTSD

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2005) (that is in accordance with American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (DSM), 32 (4th Ed.) (1994) (DSM IV)); a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).

A determination that a veteran participated in combat is to 
be made on a case-by-case basis.  The determination requires 
that the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

The veteran's service personnel records reveal that he was 
assigned to the 69th Engr Bn while stationed in Vietnam. 

A review of the veteran's service medical records reveals 
that in August 1968, the veteran was noted to have injured 
his toe the previous night during an attack.  The Board 
further observes that on two separate occasions in November 
1969, the veteran was seen with complaints of anxiety.  

At the time of the veteran's August 1970 service separation 
examination, normal psychiatric findings were reported.  On 
his August 1970 service separation report of medical history, 
the veteran checked the "no" boxes when asked if he had or 
had ever had nervous trouble of any sort, depression or 
excessive worry, frequent trouble sleeping, or loss of memory 
or amnesia.  

In his May 1999 notice of disagreement, the veteran indicated 
that he had been assigned to Headquarters, 3rd Corp 
Artillery/3rd Engineer Battalion/Communications at Cham Tho, 
Vietnam, from May 1968 to May 1969.  

The veteran indicated that he was the Acting Chief of the 
Communications Unit during a seven month time frame from 
October 1968 to May 1969.  He stated that as the individual 
in charge, he was responsible for 25-30 miles of 
communications wire and gear that was located throughout the 
base and local vicinity.  During the nighttime hours the 
equipment was constantly being sabotaged.  The damage 
occurred during hours of darkness.  He noted that he was 
constantly sniped at as much as five times per night.  The 
veteran indicated that during his assignment to the unit, the 
Tet Offensive occurred.  He stated that an enemy squad ran 
over one of the bunkers and that he was ultimately 
responsible for killing four people.  The veteran noted that 
he could still recall this most stressful time in his life.  
He reported that he had problems sleeping for extended 
periods of time.  

In response to a request for verification of stressors, the 
Center for Unit Records Research (CURR) indicated that the 
Operational Report-Lessons Learned reports submitted by the 
2nd Signal Group for the period ending July 31, 1968, 
documented attacks against Can Tho, the location provided by 
the veteran during the reporting period.  The CURR also noted 
that Daily Staff Journals submitted by the 69th Engineer 
Battalion for February 23-29, 1969, also documented attacks 
against Can Tho. 

Treatment records obtained in conjunction with veteran's 
claim reveal that he has been diagnosed with varying 
psychiatric disorders, including PTSD, a generalized anxiety 
disorder, alcoholism, and chronic pain syndrome. 

The treatment records that have been associated with the 
claims folder make several references to the veteran's PTSD 
being related to his period of service in Vietnam.  

In February 1997, the veteran was afforded a psychological 
evaluation in conjunction with his claim for Social Security 
benefits.  The veteran's psychological problems were noted to 
be contributing greatly to his inability to work.  The 
examiner indicated that the available records suggested 
strongly that the veteran developed PTSD as a result of his 
experiences in Vietnam.  He was noted to have been diagnosed 
with and treated for that at a VA hospital.  The examiner 
observed that the veteran was vulnerable to PTSD due to his 
own particular biopsychosocial makeup.  He stated that PTSD 
showed some signs in his alcoholism, relationship problems, 
successive jobs, panic attacks, "traumatic" reentry into 
civilian life, and time in jail.  

At the time of an April 1998 VA outpatient visit, the veteran 
was noted to have been diagnosed with PTSD by various 
psychiatric providers.  The examiner noted that the veteran 
had played down his Vietnam experiences on past visits, but 
now admitted that he always avoided talking about Vietnam.  
The veteran indicated that everything was different for him 
after his discharge and that he had a sense of panic symptoms 
and not fitting in anymore.  The VA physician stated that the 
veteran described incidents which met criterion A as 
stressors.  He also admitted to intrusive thoughts which were 
distressing, avoidant behaviors, isolation, irritability, 
poor concentration, and chronic sleep disruption.  He further 
reported an inability to form close relationships, many job 
losses, and a limited sense of future.  The examiner rendered 
diagnoses of dysthymia/anxiety and stated that the veteran 
now met the criteria for PTSD.  

In a November 2001 outpatient treatment record, the veteran 
was noted to have PTSD related to his military service.  

The reports received from CURR demonstrate that both the area 
where the veteran was stationed, as well as the Engineering 
Battalion he was attached to while in Vietnam, came under 
attack on at least several occasions.  The service medical 
records provide further support for a finding that the 
veteran engaged in combat.  Because the veteran is claiming 
combat related stressors, no further supporting evidence is 
required. 

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record. 38 C.F.R. § 3.655(a)-(b) (2005).  

The veteran has not submitted any reason for his failure to 
appear at his scheduled May 26, 2005, and June 2, 2005 VA 
examinations.  The claim will be considered based on the 
evidence of record.

The most recent records show that competent medical 
professionals have found that the veteran meets the criteria 
for a diagnosis of PTSD.  There is no competent evidence to 
the contrary.  Two VA physicians and by a private examiner 
have related the diagnosed PTSD to Vietnam combat 
experiences.  

Accordingly, the veteran meets the criteria for service 
connection for PTSD.  38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


